GRIFFIN, J.
Petitioner, Nicholas D. Roehrick, seeks a petition for writ of habeas corpus to obtain release from incarceration by the Sheriff of Orange County, Florida. His incarceration is based on an order of contempt entered on October 18, 1999, due to petitioner’s failure to pay previously ordered child support. Petitioner urges that: “there was no evidence presented that indicated that the petitioner had the present ability to pay the purge amount.”
We issued an order for the petitioner to supplement the record with several items, including the transcript of the hearing held on October 18, 1999 that resulted in the order under review. The petitioner has informed us that no court reporter was present and no record of this hearing exists. The lower court found in the “Judgment and Sentence for Contempt” under review that petitioner was “able to presently pay the amount of $7,172.71.” There is no basis for this court to determine this finding was not supported by competent substantial evidence.
WRIT DENIED.
ANTOON, C.J., W. SHARP, J., concur.